Per Curiam.
Defendant appeals his conviction and sentence on a charge of assault with intent to murder. CL 1948, § 750.83 (Stat Ann 1962 Rev § 28.278). The case was heard by the trial court sitting without a jury.
Defendant appeals alleging that the evidence was not sufficient to find him guilty of the crime charged and that the sentence imposed was excessive.
*717An examination of the record discloses no prejudicial error and ample evidence sufficient to support the finding of guilt. The sentence imposed was within the statutory maximum.
Affirmed.